per curiam :
The evidence on defendant’s state of intoxication was conflicting. That of the district attorney tended to show that when the automobile accident occurred, one of the automobiles being operated by defendant, the latter smelled of liquor, staggered, talked incoherently and zigzagged, the police sergeant concluded that defendant was in a state of intoxication; that defendant was at a farewell party for his brother who was leaving for the United States; although at first defendant consented to submit to a blood or urine test, he refused to do so when he arrived at the hospital. The defense evidence tended to show that defendant did not smell of liquor, talked coherently and did not stagger, that his condition was normal and not in a state of intoxication.
*460The conflict in the evidence was resolved against defendant. The trial court gave credit to the prosecution evidence and this is sufficient to support the conviction. People v. Cabrera, 84 P.R.R. 94 (1961); People v. Monroig, 87 P.R.R. 622 (1963). We will not interfere with the sound discretion of the trial judge in weighing the evidence, nor constitute ourselves a trial court in order to substitute our criterion for that of the former and make our own weighing of the facts, except under circumstances showing that the trial court acted with manifest error, prejudice or partiality. That has been the unwavering norm of this Court and we will not depart from it. People v. Ordein, 86 P.R.R. 458 (1962); People v. Santana, 79 P.R.R. 116 (1956); People v. Aquino, 79 P.R.R. 17 (1956); People v. Garcés, 78 P.R.R. 95 (1955); People v. Blanco, 68 P.R.R. 862 (1948); People v. Otero, 67 P.R.R. 717 (1947).
The judgment appealed from will be affirmed.